BOARMAN, District Judge
(dissenting). The' two opinions already filed in 1his cause are so extended that I do not care to elaborate my views. I dissent .from the original decision of the court, the opinion filed therein, and the opinion filed in the application for rehearing. The fact is the defect in jurisdiction was not discovered by or known to the parties, their counsel, or the judge of the court below. It was only discovered after the cause had been brought to this court by new counsel employed in this city by plaintiff in, error, who suggested the matter of jurisdiction to the court, without which, perhaps, the defect would not have been discovered even in this court.